N0'I‘E: T11iS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
APPLE, INC.,
Appellom,t,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee, '
and -
NOKIA CORPORATION AND NOKIA, INC.,
Interven0rs. - _
2011-1164
On appeal from the United States Internati0nal Trade
Com1:niSSion in InveStigati0n No. 337-TA~704.
ON MOTION
0 R D E R
Upon consideration of the unopposed motion of N0kia
Corpo1'ation and Nokia, Inc. for leave to intervene,
IT IS 0RDERED THAT:

APPLE V. ITC
2
The motion is granted The revised official caption is
reflected above
FoR THE CoURT
MAR 07 2011
Date
ls/ J an Horba1y
J an H0rba1y
C1erk
cc: Marcus E. Sernel, Esq. _
Mc-egan M. Valentine, Esq.
Paul F. Brinkman, Esq.
F!LED~
u.3. con an
529 ms FEY§A1Pr11§`¢11s\f
HAR_0 7 2011
.|AN HDRBALY
CLE1l(